UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                               No. 02-4213
JAMES R. DILL,
                 Defendant-Appellant.
                                        
            Appeal from the United States District Court
      for the Western District of North Carolina, at Asheville.
                Lacy H. Thornburg, District Judge.
                             (CR-01-8)

                       Submitted: August 30, 2002

                       Decided: September 12, 2002

     Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

William E. Loose, WILLIAM E. LOOSE ATTORNEY AT LAW,
P.A., Asheville, North Carolina, for Appellant. Robert J. Conrad, Jr.,
United States Attorney, Thomas R. Ascik, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. DILL
                              OPINION

PER CURIAM:

   James R. Dill appeals from his convictions for willfully making
fraudulent statements to the Department of Housing and Urban
Development (HUD) and the Social Security Administration (SSA),
in violation of 18 U.S.C. § 1001 (2000). He was sentenced to 16
months in prison on each of three counts to be served concurrently,
three years supervised release, a $300 special assessment, and
$75,823 in restitution.

   On appeal, Dill addresses three issues: (1) whether the motion to
suppress Dill’s confession was properly denied; (2) whether there was
sufficient evidence to convict Dill for willfully making fraudulent
statements to HUD and the SSA, in violation of § 1001(a); and (3)
whether the district court erroneously applied a sentencing enhance-
ment of two levels for more than minimal planning under United
States Sentencing Guidelines Manual § 2F1.1(b)(2)(A) (2000).

   Dill contends that the trial court erred in admitting his statement
because it was involuntary. In reviewing the denial of a motion to
suppress, this Court "review[s] the district court’s factual findings for
clear error, and its legal conclusions de novo." United States v. Photo-
grammetric Data Servs., Inc., 259 F.3d 229, 237 (4th Cir. 2001), cert.
denied, 70 U.S.L.W. 3373 (U.S. Mar. 18, 2002) (No. 01-722). Courts
consider the totality of the circumstances surrounding the confession
under a preponderance of the evidence standard to determine volun-
tariness. See Schneckloth v. Bustamonte, 412 U.S. 218, 225-27 (1973)
(providing totality of circumstances standard); Lego v. Twomey, 404
U.S. 477, 489 (1972) (providing preponderance of the evidence stan-
dard). The circumstances surrounding Dill’s confession provide
ample support for the conclusion that Dill’s statement was voluntary.
Accordingly, we cannot conclude that the district court erred by
admitting his written statement into evidence.

   Dill also challenges the sufficiency of the evidence to support his
fraud convictions. In reviewing a claim of sufficiency of the evidence,
this Court must sustain the verdict if the record contains "substantial
evidence, taking the view most favorable to the Government, to sup-
                        UNITED STATES v. DILL                         3
port it." Glasser v. United States, 315 U.S. 60, 80 (1942). In determin-
ing whether the evidence is "substantial," the Court inquires whether
there is evidence sufficient to support a finding of guilt beyond a rea-
sonable doubt. United States v. Burgos, 94 F.3d 849, 862 (4th Cir.
1996).

   The pertinent statute requires evidence that Dill knowingly and
willfully (1) falsified, concealed, or covered up a material fact by any
trick, scheme, or device; (2) made a materially false, fictitious, or
fraudulent statement or representation; or (3) made or used any false
writing or document knowing it to contain any materially false, ficti-
tious, or fraudulent statement or entry. 18 U.S.C. § 1001(a).

   Here, there is substantial evidence to support the conclusion that
Dill made numerous fraudulent statements in order to receive benefits
from several federal programs. Dill admitted in a sworn statement that
he reported he was not working in order to collect housing assistance
and Social Security benefits. While Dill attempted to explain his
actions when testifying on his own behalf, we must assume that the
jury resolved all contradictions in the evidence in the Government’s
favor. United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998).

   As to Dill’s final claim, section 2F1.1(b)(2) requires a two-point
increase in offense level if the offense involved "more than minimal
planning." Under the Guidelines, more than minimal planning is
deemed present in any case involving repeated acts over a period of
time, unless it is clear that each instance was purely opportune. USSG
§ 1B1.1, comment. (n.1(f)). The evidence clearly supported a finding
that Dill engaged in multiple misrepresentations of income over a
period of many years to receive benefits from several federal pro-
grams for which he was ineligible. Accordingly, the district court’s
decision to enhance Dill’s sentence for more than minimal planning
was supported by the record.

  We therefore affirm Dill’s conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid in the decisional process.

                                                           AFFIRMED